MARVIN, Judge.
Defendants, Donald R. Johnson and Deborah J. Cassell, in this appeal after each had entered a plea of guilty to CDS related charges, contend that their respective sentences are constitutionally excessive and were imposed without compliance with CCrP Art. 894.1. We affirm.
Both defendants were indicted for the cultivation of some 1200 marijuana plants in a field near the mobile home where they resided. LRS 40:966 A. After trial began, Johnson pleaded guilty to the charge and Ms. Cassell pleaded guilty to the reduced charge of Accessory After the Fact to the cultivation. LRS 14:25. Johnson, who was facing a maximum sentence of 10 years at hard labor, was sentenced to one-half of that time. Cassell faced a maximum sentence of five years at hard labor and was sentenced to one-half of that time.
Defendants admitted that the marijuana under cultivation had a value of $10,000 to $20,000, while the trial judge called it a “substantial” amount. It was also noted that Ms. Cassell kept records of past CDS transactions in which she and Mr. Johnson had been involved and the evidence supported her involvement as a principal to the crime of cultivation, notwithstanding that the prosecution agreed to allow her to plead to the reduced charge.
The court noted the ages, first offender status, marital status, employment records of each defendant, and the fact that Mr. Johnson had been injured in a hunting accident in 1980, and that defendants, who married after indictment, were the parents of a three year old son, and individually, of two much older children, ages nine and sixteen. The court mentioned these mitigating factors but thought them outweighed by aggravating factors such as the seriousness of the offense, that it did not appear that either would be likely to respond to probationary treatment, and that both were in need of custodial and corrections treatment. A PSI report is contained in the record. Compare first offender status and sentences of a married couple for a CDS offense in State v. Tully, 430 So.2d 124 (La.App. 2d Cir.1988).
Under the circumstances shown by this record, we find that the trial court adequately complied with the sentencing guidelines and that the sentences are not excessive.
AFFIRMED.